Exhibit 10.8

 

Privileged and Confidential

Execution Version

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is by and between TGC
Industries, Inc., a Texas corporation (the “Company”), and James W. Thomas (the
“Executive”).  The Company and the Executive are hereinafter collectively
referred to as the “Parties.”

 

RECITALS

 

WHEREAS, this Agreement is being delivered in connection with that certain
Agreement and Plan of Merger, dated as of October 8, 2014, among Dawson
Geophysical Company, a Texas corporation (“Dawson”), the Company and Riptide
Acquisition Corp., a Texas corporation and a wholly-owned subsidiary of the
Company (“Merger Sub”), as the same may be amended from time to time pursuant to
its terms (the “Merger Agreement”).

 

WHEREAS, the effective date of this Agreement is the Closing Date (as defined in
the Merger Agreement) (the “Effective Date”).  If the Closing Date (as defined
in the Merger Agreement) shall not occur, this Agreement shall be null and void
ab initio and of no further force and effect.

 

WHEREAS, the Company desires to employ the Executive on the terms and
conditions, and for the consideration, hereinafter set forth, and the Executive
desires to be employed by the Company on such terms and conditions and for such
consideration;

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration and in further consideration
of the mutual covenants and agreements contained herein, the Parties hereby
covenant and agree as follows:

 

1.                                      Definitions

 

For purposes of this Agreement, the following definitions shall apply:

 

(a)                                 “Board” shall mean the Board of Directors of
the Company.

 

(b)                                 “Cause” shall mean any of the following
conduct by the Executive: (A) fraud, embezzlement, misappropriation of funds,
willful or intentional misconduct or gross negligence in connection with the
business of the Company or its affiliates; (B) commission or conviction of any
felony or of any misdemeanor involving theft or moral turpitude, or entry of a
plea of guilty or nolo contendere to any felony or misdemeanor; (C) acts of
intentional dishonesty that adversely affect or could reasonably be expected to
adversely affect the Company or its affiliates in any material respect;
(D) failure to adhere in all material respects to published corporate codes,
policies or procedures of the Company; (E)  the Executive’s excess absenteeism,
willful or persistent neglect of, or abandonment of his duties (other than due
to illness or any other physical condition that could reasonably be expected to
result in Disability); or (F) material breach by the Executive of any contract
entered into between the Executive and the Company or an affiliate of the
Company, including this Agreement.

 

--------------------------------------------------------------------------------


 

Notwithstanding any provision in any equity compensation plan maintained by the
Company (“Stock Plan”) or any award agreement thereunder that is between the
Company and the Executive and that is otherwise in effect as of the Effective
Date (“Covered Award”), the foregoing definition of Cause shall apply with
respect to such Covered Awards, and the parties agree that the application of
such definition shall constitute an amendment to such Covered Awards for
purposes of such Stock Plan and such Covered Awards. To the extent necessary,
the Company agrees to take such action as shall be necessary to modify any such
Covered Award in order to conform to the foregoing.

 

(c)                                  “Change of Control” means

 

(i)                                     any “person” (as such term is used in
Sections 13(d) and 14(d)(2) of the Exchange Act) is or becomes a beneficial
owner, directly or indirectly, of securities of the Company representing twenty
percent (20%) or more of the total voting power of the Company’s then
outstanding securities;

 

(ii)                                  the individuals who were members of the
Board of Directors of the Company (the “Board”) immediately prior to a meeting
of the shareholders of the Company involving a contest for the election of
directors shall not constitute a majority of the Board following such election
unless a majority of the new members of the Board were recommended or approved
by majority vote of the members of the Board immediately prior to such
shareholder meeting;

 

(iii)                               the Company shall have merged into or
consolidated with another corporation, or merged another corporation into the
Company, on a basis whereby less than fifty percent (50%) of the total voting
power of the surviving corporation is represented by shares held by former
shareholders of the Company prior to such merger or consolidation; or

 

(iv)                              the Company shall have sold, transferred or
exchanged all, or substantially all, of its assets to another corporation or
other entity or person.

 

Notwithstanding the foregoing, no event or condition shall constitute a Change
of Control to the extent that the event or condition would result in the
imposition of an applicable tax under Section 409A of the Code.

 

(d)                                 “Confidential Information” is defined as
information the Executive learns as a consequence of or through employment by
the Company (including information conceived, originated, discovered, or
developed by the Executive), not generally known in the trade or industry and
not freely available to persons not employed by the Company, about the Company’s
products, services, processes, and business operating procedures, or those of
any organization to whom the Company is bound by contract, including, but not
limited to, trade secrets and information relating to research, development,
inventions, equipment, services, distribution, manufacturing, purchasing,
marketing, customer lists, financial data, engineering, business opportunities
or ventures and information relating to the analysis, computation and estimation
of the physical properties of three dimensional porous media.  For clarity,
Confidential Information shall include all information generated by the
Executive that is derived from, contains, reflects or incorporates the
information provided as Confidential Information.

 

2

--------------------------------------------------------------------------------


 

(e)                                  “Disability” means illness or other
incapacity which prevents the Executive from continuing to perform the duties of
his job for a period of more than three months.

 

(f)                                   “Good Reason” means without the written
consent of Executive: (A) the assignment to the Executive of any duties
inconsistent in any respect with the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties, or
responsibilities, or any other action by Employer which results in a diminution
in such position, authority, duties, or responsibilities, excluding for this
purpose an isolated, insubstantial, and inadvertent action not taken in bad
faith and which is remedied by Employer promptly after receipt of notice thereof
given by the Executive; (B) any material reduction in the amount or type of
compensation and benefits paid to the Executive, as described in Sections 4 and
5; (C) the Company requiring the Executive to be based at any office or location
other than facilities within 50 miles of the Executive’s office or location
immediately prior to the Effective Date; (D) any purported termination by the
Company of the Executive’s employment otherwise than as expressly permitted by
this Agreement or (E) material breach by the Company of this Agreement.

 

(g)                                  “Work Product” is defined as all
inventions, ideas, and discoveries (whether patentable or not), designs,
products, processes, procedures, methods, developments, formulae, techniques,
analyses, drawings, notes, documents, information, materials, improvements and
all other developments, whether tangible or intangible, including, but not
limited to, computer programs and related documentation, and all intellectual
property rights therein, made, conceived, developed, or prepared, in whole or in
part, by the Executive during the Term, alone or with others, whether or not
during work hours or on the Company’s premises, which are (a) within the scope
of business operations of the Company, or a reasonable or contemplated expansion
thereof, (b) related to any Company work or project, present, past or
contemplated, (c) created with the aid of the Company’s materials, equipment or
personnel, or (d) based upon information to which the Executive has access as a
result of or in connection with his employment with the Company.

 

2.                                      Employment

 

(a)                                 Employment by the Company.  The Company
hereby employs the Executive in the capacity of Executive Vice President and
Chief Technology Officer, and the Executive hereby accepts such employment, upon
the terms and conditions of this Agreement.

 

(b)                                 Duties.  The Executive shall devote the
Executive’s best efforts to the performance of the Executive’s duties in
accordance with all policies and procedures of the Company.  The Executive
agrees that, during the Term (as defined below), the Executive shall devote all
of the Executive’s working time, attention, knowledge and skill to the business
and interests of the Company (including its subsidiaries).  The Executive will
not, without the express written consent of the Board, engage in any employment
or business activity other than for the Company (including its subsidiaries),
including but not limited to employment or business activity which is
competitive with, or would otherwise conflict with, his employment by the
Company.  The foregoing shall not preclude

 

3

--------------------------------------------------------------------------------


 

the Executive from managing private investments, participating in industry
and/or trade groups, engaging in volunteer civic, charitable or religious
activities, serving on boards of directors of charitable not-for-profit entities
or, with the consent of the Board, serving on board of directors of other
entities, in each case as long as such activities, individually or in the
aggregate, do not materially interfere or conflict with Employee’s
responsibilities to the Company.

 

(c)                                  The Executive’s Ability to Perform.  The
Executive represents and warrants that with respect to the Executive’s
employment or services for the Company, the Executive is not under any
obligation, contractual or otherwise, to any other person or entity which would
preclude the Executive from entering into this Agreement or performing the terms
hereof or permit any other person or entity to obtain substantial damages in
connection with the Executive’s employment by the Company.

 

3.                                      Term

 

(a)                                 The term of the Executive’s employment
pursuant to this Agreement (the “Term”) shall begin on the Effective Date and
shall terminate at the close of business on the third anniversary of the
Effective Date; provided, however, that on each anniversary date of the
Effective Date, the Term of this Agreement shall be extended by one calendar
year so that the Term will be a rolling three year period on each anniversary of
the Effective Date, unless not less than 60 days prior to any such anniversary
date either the Company or the Executive provides written notice of the intent
not to so extend this Agreement, in which case this Agreement and the employment
of Executive hereunder shall automatically expire at the end of the then
remaining Term.  Notwithstanding the terms of this Section 3, the Executive’s
employment shall be at all times subject to earlier termination in accordance
with Section 6 and the other terms, provisions and conditions set forth in this
Agreement.

 

4.                                      Compensation

 

In consideration of the services to be rendered by the Executive pursuant to
this Agreement, including without limitation any services that may be rendered
by the Executive as an officer, director, manager or member of any committee of
the Company or any of its subsidiaries or affiliates, the Executive shall
receive the following compensation and benefits:

 

(a)                                 Base Salary.  The Company shall pay the
Executive a base salary of $230,000 if annualized (the “Base Salary”), which
shall be earned and payable in accordance with the Company’s usual payroll
practices.  The Base Salary may be reviewed annually by the Company, and may be
adjusted in the Board’s sole discretion.

 

(b)                                 Bonus.  In addition to the Base Salary, the
Executive may be awarded, at the discretion of the Board for any fiscal year
ending during the Term, a bonus.  Participation in any bonus, profit sharing or
other plan measured shall be at the sole discretion of the Board.  To the extent
the Executive is entitled to receive a cash bonus payment pursuant to the terms
of such plan, any such bonus shall be paid in a lump sum payment by March 15 of
the year following the year in which the bonus is earned.

 

4

--------------------------------------------------------------------------------


 

5.                                      Benefits

 

(a)                                 Reimbursed Expenses.  Reasonable expenses
actually incurred by the Executive in direct conduct of the Company’s business
shall be reimbursed to the Executive to the extent they are reimbursable under
the established policies of the Company.  Any such reimbursement of expenses
shall be made by the Company in accordance with its established policies (but in
any event not later than the close of the Executive’s taxable year following the
taxable year in which the expense is incurred by the Executive and the
Executive’s right to reimbursement shall not be subject to liquidation or
exchange for another benefit).

 

(b)                                 Benefits.  During the Term, the Executive
and where applicable the Executive’s spouse and dependents shall be eligible to
participate in the same benefit plans or fringe benefit policies, other than
severance programs, such as health, dental, life insurance, vision, and 401(k),
as are offered to members of the Company’s executive management, subject to
applicable eligibility requirements and the terms and conditions of all plans
and policies.

 

(c)                                  Vacation, Holidays and Paid Time Off. 
During the Term, the Executive shall be entitled to paid vacation, holidays,
sick leave, or other paid time off in accordance with the most favorable plans,
policies, programs and practices of the Company then in effect for its
executives.

 

(d)                                 Automobile.  During the Term, the Company
shall provide the Executive an automobile commensurate with the Executive’s
position with the Company and otherwise consistent with past practice.  The
Company shall for all fuel, insurance, maintenance, repair and all other
reasonable costs associated with such automobile.  The Executive may use the
automobile for personal use.

 

6.                                      Termination of Employment

 

(a)                                 Termination of Employment.  The Executive’s
employment with the Company may be terminated as follows (it being understood
and agreed that a party’s determination not to renew the Term of this Agreement
shall not constitute termination under any provision of this Section 6):

 

(i)                                     Termination by the Company for Cause. 
The Company may terminate the Executive’s employment for Cause after providing
the Executive with written notice of the Company’s intent to terminate the
Executive’s employment and the reason(s) therefor.  The Executive will have 30
days in which to cure the reason(s) provided by the Company.  At the end of such
30-day period, if the Executive has not cured the Cause specified in the written
notice as the reason for such termination, then the Executive’s employment with
the Company shall terminate as of the date provided in such notice of
termination.

 

(ii)                                  Termination by the Company Without Cause. 
The Company may, on written notice to the Executive, terminate the Executive’s
employment other than for Cause or for no reason, in which event both this
Agreement and the Executive’s employment with the Company shall terminate 30
days after the date of delivery of such notice of termination.

 

5

--------------------------------------------------------------------------------


 

(iii)                               Termination by the Executive Without Good
Reason.  The Executive may, on written notice to the Company, terminate the
Executive’s employment at any time and for any reason, in which event both this
Agreement and the Executive’s employment with the Company shall terminate on a
date specified by the Executive in such notice of termination, which date shall
be at least 30 days after the date of delivery of such notice of termination to
the Company.

 

(iv)                              Termination by the Executive for Good Reason. 
The Executive may terminate the Executive’s employment for Good Reason after
providing the Company with written notice of the Executive’s intent to terminate
the Executive’s employment and the reason(s) therefor.  The Company will have 30
days in which to cure the reason(s) provided by the Executive.  At the end of
such 30-day period, if the Company has not cured the Good Reason specified in
the written notice as the reason for such termination, then the Executive’s
employment will terminate following a reasonable transition period not to exceed
30 days specified by the Company in written notice to the Executive.

 

(v)                                 Termination upon Death.  The Executive’s
date of death shall constitute termination of employment and all rights to
further compensation or benefits, including bonuses, shall cease as of that
date, except as expressly set forth in this Agreement.

 

(vi)                              Termination upon Disability.  If the Executive
becomes Disabled, the Company may, but shall not be required to, by written
notice to the Executive, terminate the Executive’s employment with the Company,
in which event this Agreement shall terminate 30 days after the date upon which
the Company shall have given notice the Executive of its intention to terminate
the Executive’s employment because of Disability.

 

(b)                                 Effect of Termination.

 

(i)                                     Payment Upon Termination for any
Reason.  In the case of a termination of the Executive’s employment with the
Company pursuant to any provision of Section 6(a), the Company shall pay to the
Executive (or, in the case of death, the Executive’s estate) (A) all Base Salary
that has accrued and not been paid as of the effective date of termination in
accordance with the Company’s customary payroll schedule for salaried executives
and (B) any employment or other benefits in accordance with the terms of any
applicable benefit arrangements, including any equity award agreements, and
applicable law, it being understood that any other rights and benefits of the
Executive hereunder shall terminate upon such termination, except for (1) any
right of the Executive or his dependents to continue benefits pursuant to
applicable law, (2) any rights that the Executive may have under
Section 6(b)(ii), Section 6(b)(iii) or Section 6(b)(iv).

 

(ii)                                  Payment Upon Termination by the Company
Without Cause or by the Executive for Good Reason.  Subject to the provisions
set forth in Section 6(b)(vii) and Section 12(j), in the case of a termination
pursuant to Sections 6(a)(ii) and 6(a)(iv) (but not any other applicable
termination provisions of this Agreement), following the Executive’s execution
and delivery (without subsequent revocation) of a release, in a form reasonably
satisfactory to the

 

6

--------------------------------------------------------------------------------


 

Company, of all claims against the Company arising from or associated with the
Executive’s employment other than claims for the breach of the Company’s
obligations enumerated in this Agreement, (i) the Executive shall be entitled to
severance payments, commencing on the first regular payroll date after the 60th
day following the applicable termination date (or date of separation from
service for purposes of Section 409A, as applicable) (the “Commencement Date”),
in an aggregate amount equal to the amount of the Executive’s then-current Base
Salary that would have been payable to the Executive had the Executive remained
employed by the Company for the remainder of the then applicable Term, payable
in equal bi-weekly payments in accordance with the Company’s payroll practices
through the applicable Term, (ii) all Covered Awards shall become automatically
fully vested and exercisable, as the case may be, (iii) the Executive shall be
entitled to a lump sum payment on the Commencement Date equal to the cost to the
Executive to extend his or her then-current group health plan benefits under
COBRA (i.e., the health, dental and/or vision benefits as elected by the
Executive under the Company’s group health plan(s) as of the time of such
termination) for 18 months following the date of termination (the “COBRA
Benefit”), and (iv) the Executive shall be entitled to a lump sum payment on the
Commencement Date equal to the bonus (which bonus shall be deemed to be earned
at its target level), if any, pursuant to the Company’s Annual Incentive Plan or
similar arrangement that the Executive was eligible to earn during the calendar
year or fiscal year, as applicable, of his or her termination, which amount
shall be prorated to reflect the portion of such year during which the Executive
was employed by the Company (the “Prorated Bonus”).  For the avoidance of doubt,
the parties agree that the vesting and exercisability (as applicable) of the
Covered Awards pursuant to clause (ii) above upon a termination described herein
shall, to the extent required to give effect to such clause (ii), constitute an
amendment to such Covered Awards and the related Stock Plan with respect to the
Executive but no other person. Additionally, if, at the time of termination,
Company was providing an automobile to the Executive, then, for a consideration
of Ten Dollars ($10.00) cash paid by the Executive to the Company, the following
shall apply: (i) if Company owned the automobile, the Company shall transfer the
title (free and clear of any liens or other encumbrances) to the Executive
(along with any insurance coverage if assignable); and (ii) if the Company was
leasing such automobile, the Company shall assign to employee all of its right,
title, and interest in and to such lease. Such transfer or assignment shall be
completed by the Company not later than two and one-half (2 1/2) months after
the end of the calendar year in which the Executive’s employment terminates. 
THE EXECUTIVE ACKNOWLEDGES THAT THE DIFFERENCE IN THE FAIR MARKET VALUE OF THE
AUTOMOBILE ON THE DATE OF TRANSFER OVER THE CONSIDERATION PAID BY THE EXECUTIVE
SHALL BE TAXABLE TO THE EXECUTIVE AS COMPENSATION INCOME AND BE SUBJECT TO
EMPLOYMENT TAX WITHHOLDING REQUIREMENTS.

 

(iii)                               Payment Upon Termination Following a Change
of Control.  Subject to the provisions set forth in Section 6(b)(vii) and
Section 12(j), if, in the 12-month period immediately following a Change of
Control, there is a termination of the Executive pursuant to Sections
6(a)(ii) or 6(a)(iv) (but not for any other applicable termination provisions of
this Agreement), following the Executive’s execution and return of a release, in
a form reasonably satisfactory to the

 

7

--------------------------------------------------------------------------------


 

Company, of all claims against the Company arising from or associated with the
Executive’s employment other than claims for the breach of the Company’s
obligations enumerated in this Agreement, in addition to the severance payments
and other benefits provided in Section 6(b)(ii), (i) the Executive shall be
entitled to severance payments, commencing on the Commencement Date, in an
aggregate amount equal to the amount of the Executive’s then-current Base Salary
that would have been payable to the Executive had the Executive remained
employed by the Company for the remainder of the then applicable Term, payable
in equal bi-weekly payments in accordance with the Company’s payroll practices
through the applicable Term, (ii) all Covered Awards shall become automatically
fully vested and exercisable, as the case may be, and (iii) the Executive shall
be entitled to the COBRA Benefit and the Prorated Bonus, if applicable on the
Commencement Date.  For the avoidance of doubt, if this Section 6b(iii) applies,
then the Executive shall receive an amount equal to 2x his then-current Base
Salary that would have been payable to the Executive had the Executive remained
employed by the Company for the remainder of the then applicable Term), 2x the
COBRA Benefit and 2x the Prorated Bonus.

 

(iv)                              Payment Upon Termination Following Disability
of Executive.  In the case of a termination pursuant to Section 6(a)(vi) (but
not any other applicable termination provisions of this Agreement), (i) the
Executive shall be entitled to periodic severance payments, commencing on the
Commencement Date, in an aggregate amount equal to the continuation of the
Executive’s then-current Base Salary that would have been payable to the
Executive on each regular payroll date had the Executive remained employed by
the Company for six months from the date of termination, (ii) all Covered Awards
shall become automatically fully vested and exercisable, as the case may be, 
and (iii) the Executive shall be entitled to the COBRA Benefit and the Prorated
Bonus, if applicable on the Commencement Date.  For the avoidance of doubt, the
parties agree that the vesting and exercisability (as applicable) of such
Covered Awards pursuant to clause (ii) above upon  a termination described
herein shall, to the extent required to give effect to such clause (ii),
constitute an amendment to such Covered Awards and the related Stock Plan with
respect to the Executive but no other person.

 

(v)                                 Return of Company Property.  Upon
termination of the Executive’s employment with the Company, the Executive (or,
in the event of death, the Executive’s estate) shall promptly deliver to the
Company all of the Company’s property in the Executive’s possession or under the
Executive’s control or related to the Company’s business, including but not
limited to any vehicle, keys, records, notes, books, maps, plans, data,
memoranda, models, electronically recorded data or software, and any computers,
mobile phones and other equipment (including any of the foregoing reflecting or
containing any information relating to any assets or projects in which the
Company has any direct or indirect interest), and all other Confidential
Information (as defined below), and shall retain no copies or duplicates of any
such property or Confidential Information.

 

(vi)                              Defense of Claims.  The Executive agrees that,
upon the request of the Company, the Executive will reasonably cooperate with
the Company in the defense of any claims or actions that may be made by or
against the Company that relate to the Executive’s areas of responsibility
during the Executive’s

 

8

--------------------------------------------------------------------------------


 

employment with the Company, except if the Executive’s reasonable interests are
adverse to the Company or its affiliate(s), as applicable, in such claim or
action.  The Company agrees to reimburse the Executive for all of Employee’s
reasonable travel and other direct expenses in accordance with
Section 5(a) incurred, or to be reasonably incurred, to comply with the
Executive’s obligations under this Section; provided, Executive provides
reasonable documentation of same.

 

(vii)                           Certain Excess Payments.

 

A.                                    If the payments and benefits provided to
the Executive under this Agreement or under any other agreement with, or plan
of, the Company or any person or entity which is a party to a transaction
involving the Company or its affiliates (“Total Payments”) (i) constitute a
“parachute payment” as defined in Section 280G of the Code and exceed three
times the “base amount” as defined under Section 280G(b)(3) of the Code, and
(ii) would, but for this Section 6(b)(vii)(A), be subject to the excise tax
imposed by Section 4999 of the Code, then the Executive’s payments and benefits
under this Agreement shall be either (x) paid in full, or (y) reduced and
payable only as to the maximum amount which would result in no portion of such
payments and benefits being subject to excise tax under Section 4999 of the
Code, whichever results in the receipt by the Executive on an after-tax basis of
the greatest amount of Total Payments (taking into account the applicable
federal, state and local income taxes, the excise tax imposed by Code
Section 4999 and all other taxes (including any interest and penalties) payable
by the Executive).  If a reduction of such Total Payments is necessary, cash
severance payments provided for herein shall first be reduced (such reduction to
be applied first to the payments otherwise scheduled to occur the earliest), and
the non-cash severance benefits provided for herein shall thereafter be reduced
(such reduction to be applied first to the benefits otherwise scheduled to occur
the earliest).  If, as a result of any reduction required by this
Section 6(b)(vii)(A), amounts previously paid to the Executive exceed the amount
to which he or she is entitled, the Executive will promptly return the excess
amount to the Company.

 

B.                                    All determinations required to be made
under this Section 6(vii), including whether reductions are necessary, shall be
made by the accounting firm used by the Company at the time of such
determination (the “Accounting Firm”).  The Accounting Firm shall provide
detailed supporting calculations both to the Company and to the Executive within
15 business days of the receipt of notice from the Company or the Executive that
there has been a termination of his or her employment, or such earlier time as
is requested by the Company.  All fees and expenses of the Accounting Firm shall
be borne solely by the Company.

 

9

--------------------------------------------------------------------------------

 


 

7.                                      Confidentiality

 

(a)                                 Provision of Confidential Information;
Acknowledgements.  During the Term of this Agreement, in order to assist the
Executive with the Executive’s duties, the Company agrees to provide the
Executive with Confidential Information.  The Executive acknowledges and agrees
that all Confidential Information is confidential and a valuable, special and
unique asset of the Company that gives the Company an advantage over its actual
and potential, current and future competitors.  The Executive acknowledges and
agrees that, as between the Executive and the Company, the Confidential
Information is now, and will at all times remain, the exclusive property of the
Company, and the Executive has no ownership interest in any Confidential
Information.

 

(b)                                 Non-Disclosure of the Confidential
Information.  The Executive covenants and agrees that during the Term and
following the termination (for any reason) of this Agreement, the Executive will
keep secret and treat confidentially the Confidential Information, and will not
disclose any Confidential Information to any person or entity for any purpose
other than as directed by the Company in connection with the business and
affairs of the Company nor shall the Executive use any Confidential Information
for any purpose other than as directed by the Company in connection with the
business and affairs of the Company.  The Executive will not copy, reproduce,
decompile, or reverse engineer, any Confidential Information, or remove or
transmit by email or other electronic means Confidential Information from the
premises of the Company absent specific consent or as necessary for the
Executive to carry out his job duties for the Company.  This contractual
confidentiality obligation shall be in addition to, and in no way a limitation
of, all such confidentiality obligations as may exist at law or in equity.

 

8.                                      Restrictive Covenants

 

(a)                                 Non-Competition.  During the Term of the
Executive’s employment and after the termination of the Executive’s employment
for any reason for the longer of (x) one year after the date of termination or
(y) any period of time after the date of termination during which such Executive
is receiving severance payments from the Company pursuant to any provision of
Section 6(b) of this Agreement, the Executive agrees that the Executive will
not, directly or indirectly, acting alone or in conjunction with others, or as
an employee, consultant or independent contractor, or as partner, officer,
director, shareholder, manager, member or owner of any interest in or security
of, any partnership, corporation, limited liability company or other business
entity, venture or enterprise, engage or participate, for compensation or
without compensation, in any business which is in competition with the Company
as conducted at the time of termination of the Executive’s employment by the
Company, which, includes, but is not limited to, seismic data acquisition and
related goods and services in the oil and gas exploration and drilling industry,
in the geographic locations where the Company does business; provided, however,
that, in the event that clause (y) above is applicable, then, the Executive may
shorten the time period required by that clause to only one year from the date
of the termination of the Executive’s employment by agreeing in a written
instrument delivered to the Company providing that the Executive irrevocably
forfeits any remaining severance

 

10

--------------------------------------------------------------------------------


 

payments that would have been paid by the Company to the Executive during such
remaining period of time but for such forfeiture.

 

(b)                                 Non-Solicitation of Customers.  During the
Term of the Executive’s employment and after the termination of the Executive’s
employment for any reason for the longer of (x) one year after the date of
termination or (y) any period of time after the date of termination during which
such Executive is receiving severance payments from the Company pursuant to any
provision of Section 6(b) of this Agreement, the Executive agrees that the
Executive will not, directly or indirectly, solicit any customer of the Company
either to purchase products or services (customer defined as any person or
entity for which the Company has performed services or sold goods during the
Term) or to reduce or cease business with the Company.

 

(c)                                  Non-Solicitation of Employees.  During the
Term of the Executive’s employment and after the termination of the Executive’s
employment for any reason for the longer of (x) one year after the date of
termination or (y) any period of time after the date of termination during which
such Executive is receiving severance payments from the Company pursuant to any
provision of Section 6(b) of this Agreement, the Executive agrees that the
Executive will not, directly or indirectly, hire or induce or solicit any
current employee of the Company or any person who was an employee of the Company
during the final 12 months of the Executive’s employment to terminate the
employee’s employment with the Company or to work for the Executive or any other
person or entity.

 

(d)                                 Non-Disparagement.

 

(i)            During the Term and for five years after the date of termination
of the Executive’s employment, the Executive agrees to refrain from making any
libelous, slanderous or defamatory comments about the Company, its operations
and its executives, or any comments which place the Company, its operations or
its executives in a false light to the public, except as required by law.

 

(ii)           During the Term and for five years after the date of termination
of the Executive’s employment, the Company agrees to refrain from making any
libelous, slanderous or defamatory comments about the Executive in a false light
to the public, except as required by law.

 

(e)                                  Reasonableness of Scope.  The Executive
represents and agrees that the geographic and time scope of the restrictive
covenants set forth in this Section 8 are necessary and reasonable in order to
protect the Company’s business, goodwill, customer relationships, employees and
Confidential Information.  If one or more of the provisions of this Agreement
shall for any reason be held to be excessively broad as to scope, activity or
subject matter so as to be unenforceable at law, such provision(s) shall be
construed and reformed by the appropriate judicial body by limiting and reducing
it (or them), so as to be enforceable to the maximum extent compatible with the
applicable law as it shall then appear.

 

11

--------------------------------------------------------------------------------


 

9.                                      Discoveries and Inventions

 

(a)                                 Assignment of Work Product to the Company. 
The Executive assigns and agrees to assign to the Company, without additional
compensation, all the Executive’s right, title, and interest in and to any and
all Work Product and any related or associated intellectual property.  For
clarity, Work Product does not have to be subject to or eligible for federal or
state patent, copyright or trademark protection to be subject to this
provision.  If any such Work Product is created wholly or in part by the
Executive during the Executive’s hours of actual work for the Company, or with
the aid of the Company’s materials, equipment, or personnel, or at the premises
of the Company, or resulted from or in any way were derived or generated by
performance of the Executive’s duties under this Agreement, or is in any way
related to or derived from the services or products the Company produces or
offers, then such creation shall be deemed conclusively to have occurred in the
course of the Executive’s employment.  It is recognized that the Executive will
perform the duties assigned to the Executive at times other than the Executive’s
actual working hours and the Company’s rights hereunder shall not be diminished
because the Work Product was created at such other time.

 

(b)                                 Cooperation; Grant of License.  The
Executive agrees to perform all acts necessary or reasonably requested by the
Company to enable the Company to learn of, understand, protect, obtain and
enforce patent or copyright rights to the Work Product, including but not
limited to, making full and immediate disclosure and description to the Company
of the Work Product, and assisting in preparation and execution of documents
required to transfer and convey the Work Product and to convey to the Company
patent, copyright or any other intellectual property protection in the United
States and any foreign jurisdiction.  In the event the Company is unable to
secure the signature of the Executive to any document required to file,
prosecute, register or memorialize the assignment of any patent copyright mask
work, the Executive irrevocably appoints the Chief Executive Officer of the
Company as the Executive’s agent and attorney in fact to act for and on behalf
of and instead of the Executive to take such actions needed to enforce and
obtain the Company’s rights hereunder.  To the extent any of the Executive’s
rights, title or interest to the Work Product cannot be assigned to the Company,
the Executive grants and will grant an exclusive, worldwide, transferable,
irrevocable, royalty-license (with rights to sublicense without consent of the
Executive) to the Company to exploit fully such Work Product.  These obligations
shall continue beyond the termination of this Agreement and shall be binding
upon the Executive’s assigns, executors, administrators and other legal
representatives.

 

10.                               Injunctive Relief

 

The Executive acknowledges that the Company and its affiliates would be
irreparably damaged in the event any of the restrictions contained in
Sections 7, 8 or 9 were not performed in accordance with their specific terms or
were to be otherwise breached.  Therefore, the Company shall be entitled to
specifically enforce the restrictions in Sections 7, 8 or 9, without the
necessity of proving actual damages or posting a bond of any type or size, in
addition to any other remedy to which the Company may be entitled, at law or in
equity, all of which shall be cumulative and not exclusive.

 

12

--------------------------------------------------------------------------------


 

11.                               Arbitration

 

(a)                                 Subject to Sections 11(b) and 11(d), any
dispute, controversy or claim between the Executive and the Company arising out
of or relating to this Agreement or the Executive’s employment with the Company
will be finally settled by arbitration in Midland, Texas before, and in
accordance with the rules for the resolution of employment disputes then in
effect of, the American Arbitration Association (“AAA”).  The arbitration award
shall be final and binding on both parties.

 

(b)                                 Any arbitration conducted under this
Section 11 shall be heard by a single arbitrator (the “Arbitrator”) selected in
accordance with the then-applicable rules of the AAA.  The Arbitrator shall
expeditiously (and, if possible, within 90 days after the selection of the
Arbitrator) hear and decide all matters concerning the dispute.  Except as
expressly provided to the contrary in this Agreement, the Arbitrator shall have
the power to (i) gather such materials, information, testimony and evidence as
he or she deems relevant to the dispute before him or her (and each party will
provide such materials, information, testimony and evidence requested by the
Arbitrator, except to the extent any information so requested is subject to an
attorney-client or other privilege and, if the information so requested is
proprietary or subject to a third party confidentiality restriction, the
Arbitrator shall enter an order providing that such material will be subject to
a confidentiality agreement), and (ii) grant injunctive relief and enforce
specific performance.  The decision of the Arbitrator shall be rendered in
writing, be final, non-appealable and binding upon the disputing parties and the
parties agree that judgment upon the award may be entered by any court of
competent jurisdiction; provided that the parties agree that the Arbitrator and
any court enforcing the award of the Arbitrator shall not have the right or
authority to award punitive or exemplary damages to any disputing party.

 

(c)                                  The Company shall pay all AAA, arbitration,
mediation and arbitrator fees and costs.  Each party shall bear its own costs
and attorneys’ fees incurred in connection with any arbitration, unless the
Arbitrator determines that compelling reasons exist for allocating all or a
portion of such costs and fees to the other side.

 

(d)                                 Notwithstanding Section 11(a), an
application for emergency or temporary injunctive relief by either party shall
not be subject to arbitration under this Section; provided, however, that the
remainder of any such dispute (beyond the application for emergency or temporary
injunctive relief) shall be subject to arbitration under this Section.

 

(e)                                  By entering into this Agreement and
entering into the arbitration provisions of this Section 11, THE PARTIES
EXPRESSLY ACKNOWLEDGE AND AGREE THAT THEY ARE KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY TRIAL.

 

(f)                                   Nothing in this Section 11 shall prohibit
a party to this Agreement from (i) instituting litigation to enforce any
arbitration award, or (ii) joining another party to this Agreement in a
litigation initiated by a person or entity which is not a party to this
Agreement.

 

13

--------------------------------------------------------------------------------


 

12.                               Miscellaneous

 

(a)                                 Notification of Restrictions to Third
Parties.  The Executive agrees that the Company may notify any person or entity
employing or contracting with the Executive or evidencing any intention of
employing or contracting with the Executive of the existence and provisions of
this Agreement, to the extent such provisions of Agreement are still in effect
as of such time.  During the 12 month period after termination of the
Executive’s employment pursuant to Sections 6(a)(i), 6(a)(ii), 6(a)(iii) and
6(a)(iv) (but not any other applicable termination provisions of this
Agreement), if the Executive enters into an employment consulting,  independent
contractor, financial or any other relationship with any third party which is in
any way competitive with the Company, the Executive agrees to provide the
Company with written notice of the Executive’s job or other responsibilities and
involvements within five business days of the Executive’s acceptance of such
employment or other relationship (the “Employment Notice”).  The Employment
Notice shall include (1) a description of the duties and responsibilities or
other involvements of the proposed position or relationships, (2) identity of
the employer(s) or contracting entity or other involved parties, and (3) the
territory in which the Executive or any other involved parties will be providing
services.

 

(b)                                 Severability.  If any covenant or provision
herein is finally adjudicated to be void or unenforceable in whole or in part,
it shall be reformed, or if reformation is not possible, deleted from the
remaining Agreement and shall not affect or impair the validity of any other
covenant or provision of this Agreement.  The Executive hereby agrees that all
restrictions in this Agreement are reasonable and valid and all defenses to the
strict enforcement thereof by the Company are hereby waived by the Executive.

 

(c)                                  Entire Agreement.  This Agreement contains
all of the terms, conditions and agreements of the Parties with respect to the
Executive’s employment by the Company and cancels, supersedes or amends, as
applicable, all prior agreements and understandings between the Parties relating
to the Company’s employment and compensation of the Executive for any period and
in any capacity whatsoever, and the Executive acknowledges and agrees that the
Amended and Restated Employment Contract between the Executive and Dawson
Geophysical Company dated March 11, 2014 (the “Current Agreement”) and all
amendments thereto shall be null and void effective as of the Effective Date. If
the Merger Agreement is terminated for any reason before the consummation of the
Closing (as such term is defined in the Merger Agreement), this Agreement shall
automatically and immediately terminate and be of no further force or effect and
the Current Agreement will continue pursuant to its terms.

 

(d)                                 Withholding and other Deductions.  The
Company shall have the right to deduct from the Base Salary, other compensation
payable to the Executive, and any other payments, including severance payments,
that the Company may make to the Executive pursuant to the terms hereof, social
security taxes and all federal, state, and municipal taxes and charges as may
now be in effect or which may hereafter be enacted or required as charges on the
compensation of the Executive.

 

14

--------------------------------------------------------------------------------


 

(e)                                  Headings; Interpretation.  The section
headings hereof are for convenience only and shall not control or affect the
meaning or construction or limit the scope or intent of any of the provisions of
this Agreement.  Whenever the context may require, any pronoun used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns, pronouns and verbs shall include the plural and
vice versa.  In addition, as used in this Agreement, unless otherwise provided
to the contrary, (i) all references to days, months or years shall be deemed
references to calendar days, months or years or (ii) any reference to a
“Section” shall be deemed to refer to a section of this Agreement.

 

(f)                                   Notices.  All notices, requests, demands
and other communications hereunder shall be in writing and shall be deemed to
have been duly given if delivered in person or mailed, first class postage
prepaid or delivered by overnight messenger service, to the Executive at either
the office of the Company to which the Executive is assigned or to his last
known home address, and to the Company addressed to the Secretary of the Company
at 508 West Wall, Suite 800, Midland, Texas 79701 (delivery of such copy being a
necessary requirement for the notice, request, demand or communication to be
effective) or to such other address as the addressee hereunder may designate.

 

(g)                                  Modification; Waiver.  No modification,
amendment or waiver of this Agreement shall be binding upon the Company unless
executed in writing on behalf of the Company by a person designated by the Board
to sign such modification, amendment or waiver.  A waiver by any Party of any
breach of this Agreement shall not constitute a waiver of future reoccurrences
of such breach, or other breaches.  A waiver by any Party of any terms,
conditions, rights or obligations under this Agreement shall not constitute a
waiver of such term, condition, rights or obligation in the future.  No delay or
omission by a Party to exercise any right, power or remedy shall impair or waive
any such right, power or remedy, or be construed as a waiver of any default.  No
whole or partial exercise of any right, power or privilege shall preclude any
other or further exercise thereof.

 

(h)                                 Successors and Assigns.  This Agreement
shall be binding upon and shall inure to the benefit of the successors and
assigns of the Company, but shall not be assignable by the Executive.  The
Company may, without the Executive’s consent, assign this Agreement to any of
its affiliates or to a purchaser, or any of its affiliates, of the stock or
assets of the Company.

 

(i)                                     Applicable Law; Venue.  THIS AGREEMENT
SHALL BE INTERPRETED AND ENFORCED IN CONFORMITY WITH THE LAW OF THE STATE OF
TEXAS, WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISION THEREOF THAT WOULD
RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.  VENUE OF ANY
LEGAL ACTION ARISING FROM OR RELATING TO THIS AGREEMENT SHALL BE IN MIDLAND
COUNTY, TEXAS.

 

(j)                                    Section 409A.  This Agreement is intended
to provide payments that are exempt from, or to the extent not exempt, compliant
with the provisions of Section 409A of the Internal Revenue Code (the “Code”)
and related regulations and Treasury pronouncements (“Section 409A”), and the
Agreement shall be interpreted

 

15

--------------------------------------------------------------------------------


 

accordingly.  A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A.  For purposes of Section 409A, each payment under Section 6 will
be treated as a separate payment. Notwithstanding any provision of this
Agreement to the contrary, the Parties agree that any benefit or benefits under
this Agreement that the Company determines are subject to the suspension period
under Code Section 409A(a)(2)(B) shall not be paid or commence until (i) the
first business day following such date that is six months after the Executive’s
termination date, or if earlier, (ii) the Executive’s death.  To the extent any
benefits provided under this Agreement are otherwise taxable to the Executive,
such benefits, for purposes of Section 409A shall be provided as separate
monthly in-kind payments of those benefits, and to the extent those benefits are
subject to and not otherwise excepted from Section 409A, the provisions of the
in-kind benefits during one calendar year shall not affect the in-kind benefits
to be provided in any other calendar year.

 

(k)                                 Survival of Obligations.  The Parties
expressly agree the provisions of Sections 6(b)(ii), 6(b)(iv), 6(b)(vii) and 7
through 12 shall survive the termination of this Agreement.

 

(l)                                     Knowledge and Legal Representation.  THE
EXECUTIVE ACKNOWLEDGES THAT THE EXECUTIVE HAS CAREFULLY READ THIS AGREEMENT, HAS
HAD THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY OF THE EXECUTIVE’S CHOOSING TO
THE EXTENT THE EXECUTIVE DESIRES LEGAL ADVICE REGARDING THIS AGREEMENT, AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

(m)                             Counterparts.  This Agreement may be executed in
any number of counterparts (including executed counterparts delivered and
exchanged by facsimile transmission) with the same effect as if the Parties had
originally executed the same document, and all counterparts shall be construed
together and shall constitute the same instrument.

 

(n)                                 Attorneys’ Fees.  In the event of any
litigation in relation to this Agreement, the prevailing Party, in addition to
all other sums to which such Party may be entitled, shall be further entitled to
recovery of all costs of such litigation, including reasonable attorneys’ fees.

 

[signature page follows]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have hereunto executed this Agreement on the
dates indicated below.

 

 

THE EXECUTIVE:

 

 

 

 

/s/ James W. Thomas

 

Name:

James W. Thomas

 

 

 

 

 

 

 

COMPANY:

 

 

 

 

TGC INDUSTRIES, INC.

 

 

 

 

 

 

 

By:

/s/ Wayne A. Whitener

 

Name:

Wayne A. Whitener

 

Title:

President

 

--------------------------------------------------------------------------------